SIMPSON, J.
This is an appeal from a judgment entered in tbe circuit court on a statutory award of arbitrators. Tbe bill of exceptions sets out tbe evidence before tbe arbitrators, but does not show that any exceptions were reserved to any ruling or action of tbe arbitrators. Tbe appellant insists that tbe judgment is void, and cites certain decisions on tbe subject of tbe requisites of a valid judgment, wbicb are not applicable because this is a statutory proceeding and tbe awards of arbitrators are not required to be drawn up with tbe precision of judgments of a court. All intendments are indulged in favor of tbe award. It cannot be attacked on tbe ground of irregularities, and tbe statute provides that it shall be final unless set aside for fraud, partiality, or corruption. — Code 1896, § 521; Reynolds v. Reynolds, 15 Ala. 398; Bogan v. Daughdrill, 51 Ala. 312. Tbe statute does not require any judgment to be rendered by tbe court, but provides that tbe submission and award shall be entered up as tbe judgment of tbe court. — Code *2981896, §§ 509, 513. Consequently nothing is required save the clerical act of filing said submission and award and entering the same up as the judgment of the court.
The fact that Tippett and Candy were not sworn when they testified before the arbitrators is not reversible error, as the parties were present, and no objection was made, nor any exception reserved, but, on the contrary, “the parties to the controversy made statements in regard to the matter submitted.” What those state-mens were the bill of exceptions does not inform us, except inferentially, from the fact that certain statements are afterwards set out as having been made by each of said parties. But, taking it for granted that these statements were all that was said by each party, they show simply that Gandy came to T. J. Tippett “with a written demand for the redemption of the Dunn lands in one hand and the money in the other.” The written demand is not set out in the bill of exceptions, but the language of the witness shows that Gandy claimed the right to redeem for himself (presumably basing his right on the attempted conveyance by Mary Marshall of her right to redeem). The record shows only that the mortgage under which the lands were sold was made by C. D. Dunn, the deceased husband of said Mary Marshall. The statute does not confer on the widow the statutory right to redeem. — Code 1896, §'§ 3505, 3519; Walden v. Speigner, 87 Ala. 379, 6 South. 80. Even if she had the statutory right, it is not assignable. — Wallace, et al. v. Markstein, 147 Ala. 262, 265, 40 South. 201.
Said Tippett refused to let Gandy redeem, because he was advised that he had no right to redeem, and the matters submitted to the arbitrators to decide were, first, as to whether Gandy did have the right to redeem; second, what he should pay if he was so entitled; and, third, if he was not so entitled, what he should pay for certain *299other lands, which, it seems, he was to purchase from Tippett. The arbitrators, in their award, followed the submission, finding that Gandy was not entitled to redeem, and fixing the price that he should pay for the other land. No exceptions were reserved, and it has not been shown that the award (which became a judgment by being filed and entered up) is void. Consequently it must stand as the judgment of the court.
The fact that the circuit court has no means of enforcing the consummation of the purchase of the additional lands does not invalidate the award. — Bogan v. Daughdrill, 51 Ala. 312, 316.
The judgment of the court is affirmed.
Tyson, C. J., and Haralson and Denson, JJ., concur.